Citation Nr: 1012520	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-45 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to the 
service connected residuals of shell fragment wound to 
muscle group IX, degenerative (traumatic) joint disease of 
the right ankle, and arthritis of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, to include as secondary to the 
service connected residuals of shell fragment wound to 
muscle group IX, degenerative joint disease of the right 
ankle, and arthritis due to trauma of the right knee.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1952 to 
October 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The  issues of entitlement to service connection for a tail 
bone disability, a neck disability, a shoulder disability 
and hearing loss disability been raised by the record in a 
statement of February 2010, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for a lumbar 
spine disability and a right hip disability.  

A VA examination of August 2008 shows the appellant has been 
diagnosed with degenerative joint disease of the lumbar 
spine and degenerative joint disease of the right hip.  The 
examiner opined that the appellant's lumbar spine and right 
hip disabilities were not caused by or a result of the 
service connected residuals of shell fragment wound of the 
right lower extremity, muscle group XV.  

In a rating decision of October 2008 the RO granted service 
connection for arthritis of the right knee and service 
connection for degenerative joint disease of the right 
ankle.  In a notice of disagreement of February 2009 the 
appellant stated that because of his service connected right 
ankle and right knee he has had problems with the way he 
stands and the way he walks which have caused his back and 
right hip problems.

The Board notes that as to all of the issues on appeal, the 
more recently expanded provisions of 38 C.F.R. § 3.310 
(2009) are applicable which state that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(b) (2009).

The Board notes that additional development is necessary 
prior to deciding the appellant's claim.  The appellant in 
his NOD of February 2009 has argued that his back and right 
hip disabilities are due to his service connected right knee 
and right ankle disabilities.  The VA opinion of August 2008 
does not address the relationship between the lumbar spine 
and right hip degenerative joint disease, and the right knee 
and right ankle disabilities.  As the RO has now granted 
service connection for disabilities of the right knee and 
right ankle, an opinion which addresses the relationship, if 
any, between these disabilities and the degenerative joint 
disease of the right hip and lumbar spine is necessary prior 
to deciding the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant should be afforded an 
orthopedic examination to determine 
whether the degenerative joint disease 
of the lumbar spine and right hip are 
of service onset, or are secondary to 
or are aggravated by his service-
connected residuals of a shell fragment 
wound to muscle group XI (previously 
muscle group XV), degenerative joint 
disease of the right ankle and/or 
traumatic arthritis of the right knee.  
The claim folder should be made 
available to the examiner for review 
prior to the examination.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.

The examiner should state specifically 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the 
appellant's current lumbar spine and 
right hip disability are a) directly 
related to service; or b) secondary to 
service-connected disability, including 
the residuals of a shell fragment wound 
to muscle group XI (previously muscle 
group XV), degenerative joint disease 
of the right ankle and/or arthritis of 
the right knee; and/or c) increased in 
severity or aggravated by service-
connected disability, including the 
residuals of a shell fragment wound to 
muscle group XI (previously muscle 
group XV), degenerative joint disease 
of the right ankle and/or arthritis of 
the right knee.  If aggravation is 
found, the examiner must render an 
opinion as to the extent of the 
aggravation and provide a baseline 
prior to the aggravation.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Sup. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


